DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are currently pending and prosecuted.

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the following features, present in independent Claims 1, 2, 7, and 8.

A display device comprising: 
an illumination unit including a plurality of areas configured to emit light in response to light entering from a plurality of light sources configured to be independently controllable; 

a calculation unit configured to calculate an intensity of the illumination light in a pixel of interest, 
wherein the illumination unit includes a light incident portion which is an end portion on which light from the plurality of light sources is incident and an opposing portion which is an end portion on a side opposite to the light incident portion and is divided along a first direction from the light incident portion to the opposing portion to form the plurality of areas, and 
the calculation unit calculates a virtual distance obtained by correcting a distance between the pixel of interest and one of the plurality of areas on the basis of a distance between the pixel of interest and the light incident portion, and calculates an intensity of illumination light corresponding to the virtual distance that is calculated as an intensity of illumination light in the pixel of interest, with reference to a one-dimensional lookup table indicating a relationship between a distance from one of the plurality of areas and an intensity of illumination light at the distance.  

A display device comprising: 
an illumination unit including a plurality of areas configured to emit light in response to light entering from a plurality of light sources configured to be independently controllable;

a calculation unit configured to calculate an intensity of the illumination light in a pixel of interest with reference to a one-dimensional lookup table of the pixel of interest, the one-dimensional lookup table indicating a relationship between a distance from one of the plurality of areas and an intensity of illumination light at the distance, 
wherein the illumination unit includes a light incident portion which is an end portion on which light from the plurality of light sources is incident and an opposing portion which is an end portion on a side opposite to the light incident portion and is divided22Attorney Docket No.: US84067 19R00435USPCT/JP2019/031957along a first direction from the light incident portion to the opposing portion to form the plurality of areas, and 
the calculation unit calculates an intensity of illumination light in the pixel of interest with reference to a first one-dimensional lookup table corresponding to a case where the pixel of interest is located at a first position in a first direction and a second one-dimensional lookup table corresponding to a case where the pixel of interest is located at a second position in the first direction.


Starkey et al., US Patent Publication 2010/0309409, discloses controlling brightness along regions 381A-381E. By adjusting brightness along a virtual line 383, that is parallel to the higher brightness regions, and the distance of the virtual line from adjacent higher brightness regions, a more uniform illumination .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.